Citation Nr: 0841043	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-06 698	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to March 
1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
issued under cover letter from the RO in Newark, New Jersey.  


FINDING OF FACT

In October 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  The appellant has 
withdrawn this appeal and, hence, there remains no allegation 
of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.




ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


